1.  The present application is being examined under the pre-AIA  first to invent provisions.

2.  Applicant's amendment, filed 1/19/2021, is acknowledged.
 
3.  Claims 1-20 are pending and under examination.
 
5.  In view of the amendment filed on 1/19/2021, only the following rejections are remained.	

6. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

  
7.  Claims 1-6, 9-14 and 17-20 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the same reasons set forth in the previous Office Action mailed 07/28/2020.

Applicant’s arguments, filed 1/19/2021, have been fully considered, but have not been found convincing.

Applicant submits that Applicant traverses. The class of anti-inflammatory molecules was well-known in the art at the priority date of the instant application. See, e.g., Ostensen et al., Arthritis Research & Therapy 2006, 8:209 (submitted herewith as Exhibit A), which is a review article discussing classes of anti-inflammatory molecules; such as NSAIDs, glucocorticoids, bisphosphonates, and biologies; and specifically identifying dozens of anti-inflammatory molecules. Indeed, the Examiner has also acknowledged, at the time the invention application was made, there was a wide variety of antiinflammatory molecules known to a skilled person in the art. See, e.g, September 29, 2014 Non-Final Office Action in grandparent application 13/489,123 at page 5 (discussing interleukins, TGF-β In Response to July 28,2020 Non-Final Office Action family members, NSAIDs (including aspirin, ibuprofen, and naproxen), and analgesics (including Tylenol, COX-2 inhibitors, and opioids)). Case law has long established that what is conventional or well known to one of ordinary skill in the art need not be disclosed in detail; and that if a skilled artisan would have understood the inventor to be in possession of the claimed invention at the time of filing, the written description requirement is met even if every nuance of the claims is not explicitly described in the specification. See M.P.E.P. § 2163(H)(3)(a), which cites Hybritech Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986); Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1085 (Fed. Cir. 2005) (“The ‘written description’ requirement must be applied in the context of Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563, 19 USPQ2d 1111, 1116 (Fed. Cir. 1991); Martin v. Johnson, 454 F.2d 746, 751, 172 USPQ 391, 395 (CCPA 1972).
Thus, a skilled person reading the specification and the claims would readily understand that the nucleic acid molecules encoding antibody conjugates of claims 1-6, 9-14 and 17-20 are adequately described with respect to the recited molecule having anti-inflammatory activity.
Further, the specification discloses that the claimed nucleic acid molecules may be used to product antibody conjugates for the treatment of rheumatoid arthritis. The skilled artisan would have known a gamut of anti-inflammatory molecules that can be used to treat rheumatoid arthritis, besides the exemplified IL-10 and TGF-beta. See, for example, Exhibit A; see also, (1) Scanzello et al., HSSJ2: 141-147 (2006) (submitted herewith as Exhibit B); (2) Combe et al., Annals of the Rheumatic Diseases 66:34-45 (2007) (submitted herewith as Exhibit C); and (3) Opal and DePalo, Chest 117:1162-1172 (2000); (submitted herewith as Exhibit D).
This not found persuasive for the following reasons: 

(a) Bisphosphonates are inflammatory to the eye and therefore are not anti-inflammatory molecule (see Bisphosphonates Cause Rare Eye Inflammation-Serena Gordon),  Tylenol is not anti-inflammatory molecule (see Is Tylenol (acetaminophen) an anti-inflammatory drug? Drug.com).  Opioids are not anti-inflammatory molecule (see The 'inflammation' of opioid use).

(b) neither the art nor Applicant’s specification provided nucleic acid molecule that encoded an antibody conjugate, wherein the antibody is conjugated to a molecule having anti-inflammatory activity (e.g., NSAIDs, glucocorticoids, bisphosphonates, aspirin, ibuprofen, and naproxen, Tylenol, COX-2 inhibitors, and opioids).  It is noted that such molecules are not encoded by nucleic acids, only proteins are encoded by nucleic acid.  It appears that Applicant argues limitation that are excluded from the claimed “nucleic acid encoding” “a molecule having anti-inflammatory activity”.

Besides IL-10 and TGFβ, the specification does not describe the complete structure of an agent that inhibits aggregation of cells expressing Cadherin-11.  Further, the specification does not describe the partial structures, or physical properties, or chemical properties of a molecule having anti-inflammatory activity. 


8.  The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --
 
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

 
9.  Claims 1-20 stand rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US Patent 9181347 for the same reasons set forth in the previous Office Action mailed 07/28/2020.

Applicant’s arguments, filed 1/19/2021, have been fully considered, but have not been found convincing.
 
Applicant asserts that the `347 patent does not recite a nucleic acid molecule encoding an antibody conjugate comprising a molecule having anti-inflammatory activity.  For at least this reason, the `347 patent does not expressly disclose each and every element in claim 1-20.  Indeed, the Examiner implicitly acknowledges that the `347 patent does not disclose a molecule having anti-inflammatory activity by basing this rejection on the `347 patent’s disclosure relating to a cytokine.

Applicant submits that the ’347 Patent’s disclosure of a nucleic acid molecule encoding antibody conjugate comprising a cytokine does not inherently disclose each and every element of the claims 1-20. To inherently anticipate claims 1-20, a molecule having anti-inflammatory activity must be “necessarily present in the thing described in the [’347 Patent], and that it would be so recognized by persons of ordinary skill.” M.P.E.P. § 2131.01(111); see also M.P.E.P. § 2112(IV) (“The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic”) (emphasis original). All cytokines, however, do not have anti-inflammatory activity. Rather, cytokines can be either proinflammatory or antiinflammatory. See, e.g., Exhibit D at 1162 (“A dynamic and ever-shifting balance exists between proinflammatory cytokines and anti-inflammatory components of the human immune system.”)

Applicant submits that  the ’347 Patent relates to the antibody conjugates for the treatment of cancer and, therefore, discloses antibody conjugates in which the anti-ED-A antibody is “conjugated to a molecule that has biocidal or cytotoxic activity.” See, the ’347 Patent at col. 5, lines 46-47. By contrast, the instant specification disclose that the antibody may be conjugated to a molecule that has biocidal, cytotoxic, immunosuppressive, or anti-inflammatory activities. See, e.g., page 35, lines 28-30. Accordingly, the instant specification makes clear that anti-inflammatory activity is separate and distinct for the biocidal and cytotoxic activities disclosed in the ’347 Patent.

The ’347 Patent further states that the biocidal or cytotoxic molecule may interact with a membrane-bound receptor on the target cell and that molecules that interact with a membrane-bound receptor include cytokines. See the ’347 Patent at col. 19, line 64 to col. 20, line Id. at col. 20, lines 5-9; see also Exhibit D at 1163 (“secretion of] high levels of IL-2, TNF-α, and interferon-γ (IFN-γ) ... activates macrophages and promotes cell-mediated immune responses”) and 1168 (“the proinflammatory cytokine IL-12”). This is consistent with the ’347 Patent’s disclosure that the antibody conjugates disclosed therein “relate[ ] to detection and treatment of metastases, i.e. detection and treatment of secondary tumours arising at a site that is distinct from a site of a primary tumour” because “the ED-A of fibronectin is selectively expressed in the neovasculature of tumour metastases.” See, the ’347 Patent at col. 1, lines 20-22 and col. 2, lines 7-8. Applicant concluded that the skilled artisan would not recognize that the cytokines disclosed in the ’347 Patent have an antiinflammatory activity. The ’347 Patent, therefore, does not inherently anticipate claims 1-20.

This is not found persuasive because the cytokine IL-12  acts as both pro- and anti-inflammatory depending on the context.  See Chang et al (Ann N Y Acad Sci. 2007 Aug;1109:40-6).  Chang et al teaches that the pro- and anti-inflammatory potential of IL-12 (see Title and Fig. 1).  Given that the prior art IL-12 cytokine have anti-inflammatory activity, then the claims are anticipated.  A species anticipates a genus.

Moreover, Zakharova and Ziegler teach an anti-inflammatory role of TNF-α (abstracts).  The reference teach that anti-TNF-α treatment in patients with multiple sclerosis (MS) resulted in an exacerbated disease state rather than remission . Patients receiving anti-TNF-α therapy for RA and Crohn’s disease became susceptible to demyelination and lupus. In light of this new clinical evidence and the expansion of anti-TNF-α therapies in humans, it is essential to further investigate the inflammatory dichotomy of TNF-α and to understand in more detail the immunoregulatory mechanisms of TNF-α (page 5024, left col., 1st ¶).  Zakharova and Ziegler teach that in a murine model of autoimmune diabetes, TNF-α was shown to have anti-inflammatory properties depending on the source and timing of TNF-α expression (page 5024, right col., 2nd ¶).  As an anti-inflammatory agent, TNF-α can directly limit T cell mediated responses via apoptosis or indirectly via regulation of IL-12, a major mediator in type 1 inflammatory response (see page 5024, right col., 3rd ¶).

Finally, Shachar et al (J. Leukoc. Biol. 93: 51–61; 2013) teaches that IFN-γ and  IL-2 may function as anti-inflammatory mediators and therefore, may have potential as anti-inflammatory drugs (see abstract).

Contrary to Applicant’s assertion, the IL-2, IFN-γ, TNF-α and IL-12 are molecules having anti-inflammatory activity according to Chang et al, Zakharova et al and Shachar et al.  Therefore, the prior art anticipates the claimed invention.


In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.  Claims 1-20 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 9181347. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the patented claims are directed to the same nucleic acid molecule encoding anti-ED-A antibody conjugated to cytokine such as IL-10.  

Applicant’s arguments, filed 1/19/2021, have been fully considered, but have not been found convincing.
As an initial matter, applicant notes that the only reason the Examiner provides in support of this obviousness rejection is that the ’347 Patent allegedly anticipates pending claims 1-20. As demonstrated supra, however, the ’347 Patent does not anticipate pending claims 1-20. The Examiner has provided no other reason why pending claims 1-20 would be obvious over the ’347 Patent. For at least this reason, this rejection should be withdrawn.
anti-inflammatory activity. By contrast, the ’347 Patent makes clear that the cytokines contemplated therein are proinflammatory cytokines and, therefore, have the completely opposite activity as the antibody conjugates encoded by the claimed polynucleotides.
For example, the ’347 Patent makes clear that the cytokines contemplated therein have biocidal or cytotoxic activities. See the ’347 Patent at col. 19, line 64 to col. 20, line 3.  Accordingly, the skilled artisan would recognize that the cytokines contemplated in the ’347 Patent  are proinflammatory cytokines. Further, each of the cytokines specifically disclosed in the ’347 Patent is a proinflammatory cytokine: IL-2, IL-12, IFN-γ, and TNFα. Id. at col. 20, lines 5-9; see also Exhibit D at 1163 (“secret[ion of] high levels of IL-2, TNF-a, and interferon-y (IFN-y) ... activates macrophages and promotes cell-mediated immune responses”) and 1168 (“the proinflammatory cytokine IL-12”). This is consistent with the ’347 Patent’s disclosure that the antibody conjugates disclosed therein “relate[] to detection and treatment of metastases, i.e. detection and treatment of secondary tumours arising at a site that is distinct from a site of a primary tumour” because “the ED-A of fibronectin is selectively expressed in the neovasculature of tumour metastases.” See, the ’347 Patent at col. 1, lines 20-22 and col. 2, lines 7-8. Accordingly, the skilled artisan would recognize that the cytokines disclosed in the ’347 Patent have a proinflammatory activity. The Examiner, however, has provided no reason why it would be obvious for the skilled artisan to replace the proinflammatory cytokine disclosed the ’347 Patent with a molecule that has the completely opposite function.

This is not found persuasive because IL-2, IFN-γ, TNF-α and IL-12 are molecules having anti-inflammatory activity according to Chang et al, Zakharova et al and Shachar et al, supra.  Therefore, the claims of ’347 Patent anticipates the claimed invention.  


12.  Claims 1-20 stand rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over U.S. Patent No. US 9181347.

The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§  706.02(l)(1) and 706.02(l)(2).  The instant claims and the patented claims .

13.  Claims 1-20 stand directed to an invention not patentably distinct from claims 1-20 of commonly assigned U.S. Patent No. US 9181347. Specifically, the instant claims and the patented claims are directed to the same nucleic acid molecule encoding anti-ED-A antibody conjugated to cytokine such as IL-10.  The claims of the `347 patent are directed to nucleic acid molecule encoding anti-ED-A antibody conjugated to cytokine such as IL-10 that are a species or a subgenus that anticipates instantly claimed genus. 

14.  The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned US 9181347, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue. 

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Applicant’s arguments, filed 1/19/2021, have been fully considered, but have not been found convincing.
As an initial matter, claims 1-10, 12, and 14, and 17 of the ’347 Patent do not recite a cytokine. Additionally, pending claims 1-20 do not recite a cytokine. Rather, they recite a molecule having anti-inflammatory activity.
This is not found persuasive because the instant specification at page 36, lines 32-33 provides IL-10 and TGF beta as examples of anti-inflammatory molecules, which are both species of cytokine. Applicant cannot represent to the public that their anti-inflammatory molecules include cytokines discussed in a well-known prior art references, while at the same time discounting the relevance of that very cytokines to the obviousness of their claims. 
As demonstrated supra, cytokines can be either proinflammatory or anti-inflammatory. In other words, the two classes of cytokines have completely opposite activities. The ’347 Patent makes clear that the cytokines contemplated therein are proinflammatory cytokines and, therefore, have the completely opposite activity as the antibody conjugates encoded by the claimed polynucleotides. For example, the See the ’347 Patent at col. 19, line 64 to col. 20, line 3. Accordingly, the skilled artisan would recognize that the cytokines contemplated in the ’347 Patent are proinflammatory cytokines. Further, each of the cytokines specifically disclosed in the ’347 Patent is a proinflammatory cytokine: IL-2, IL-12, IFN-γ, and TNFα. Id. at col. 20, lines 5-9; see also Exhibit D at 1163 (“secret[ion of] high levels of IL-2, TNF-α, and interferon-γ (IFN-γ) ... activates macrophages and promotes cell-mediated immune responses”) and 1168 (“the proinflammatory cytokine IL-12”). This is consistent with the ’347 Patent’s disclosure that the antibody conjugates disclosed therein “relate[] to detection and treatment of metastases, i.e. detection and treatment of secondary tumours arising at a site that is distinct from a site of a primary tumour” because “the ED-A of fibronectin is selectively expressed in the neovasculature of tumour metastases.” See, the ’347 Patent at col. 1, lines 20-22 and col. 2, lines 7-8. Accordingly, the skilled artisan would recognize that the cytokines claimed in the ’347 Patent have a proinflammatory activity. The Examiner, however, has provided no reason why it would be obvious for the skilled artisan to replace the proinflammatory cytokine recited in claims 11, 13, 15-16 and 18-20 of the ’347 Patent with a molecule that has the completely opposite function.
However, it is the Examiner’s position that it would have been obvious to those skilled in the art to conjugate the anti-inflammatory cytokines to F8 antibody to arrive to the claimed nucleic acid.  Exhibit D was not provided.


15.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

16.  Claims 1-20 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 42 of copending Application No. 16348371 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the `371 applicant is directed to nucleic acid molecule encoding anti-ED-A antibody, F8, conjugated to cytokine such as IL2 and TNFα  that are a species or a subgenus that anticipates instantly claimed genus.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Applicant’s arguments, filed 1/19/2021, have been fully considered, but have not been found convincing.

First, contrary to the Examiner’s assertion, claim 42 is not directed to a nucleic acid molecule encoding an anti-ED-A antibody conjugated to a genus of cytokines. Rather, claim 42 is directed to a nucleic acid molecule encoding a specific antibody conjugate comprising three components: IL-2, TNFα, and an antibody that binds fibronectin. By contrast, claims 1-20 are directed to nucleic acid molecules encoding an antibody, or an antigen-binding fragment thereof that binds the Extra Domain-A (ED-A) of fibronectin conjugated to a molecule having antiinflammatory activity. As discussed supra, IL-2 and TNFα are proinflammatory cytokines. See, e.g., Exhibit D at 1163 (“secret[ion of] high levels of IL-2, TNF-a, and interferon-y (IFN-y) ... activates macrophages and promotes cell-mediated immune responses”). The Examiner, however, has provided no reason why it would be obvious for the skilled artisan to replace the proinflammatory cytokines recited in claim 42 of the ’371 application with a molecule that has the completely opposite function.
This is not found persuasive because  Zakharova and Ziegler teach an anti-inflammatory role of TNF-α (abstracts).  The reference teach that anti-TNF-α treatment in patients with multiple sclerosis (MS) resulted in an exacerbated disease state rather than remission . Patients receiving anti-TNF-α therapy for RA and Crohn’s disease became susceptible to demyelination and lupus. In light of this new clinical evidence and the expansion of anti-TNF-α therapies in humans, it is essential to further investigate the inflammatory dichotomy of TNF-α and to understand in more detail the immunoregulatory mechanisms of TNF-α (page 5024, left col., 1st ¶).  Zakharova and Ziegler teach that in a murine model of autoimmune diabetes, TNF-α was shown to have anti-inflammatory properties depending on the source and timing of TNF-α expression (page 5024, right col., 2nd ¶).  As an anti-inflammatory agent, TNF-α can directly limit T cell mediated responses via apoptosis or indirectly via regulation of IL-12, a major mediator in type 1 rd ¶).  Shachar et al (J. Leukoc. Biol. 93: 51–61; 2013) teaches that IFN-γ and  IL-2 may function as anti-inflammatory mediators and therefore, may have potential as anti-inflammatory drugs (see abstract).

Contrary to Applicant’s assertion, the IL-2 and TNF-α are molecules having anti-inflammatory activity according to Zakharova et al and Shachar et al.  Therefore, the prior art anticipates the claimed invention.

17.  No claim is allowed.


18.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

(a) 16341644 /US 20200270322 claims a conjugate comprising interleukin-4 (IL4) and two antibody molecules which bind an extra-cellular matrix component associated with neoplastic growth, angiogenesis, and/or tissue remodelling, wherein the N terminus of IL4 is conjugated to a first antibody molecule and the C terminus of IL4 is conjugated to a second antibody molecule and nucleic acid molecule encoding a conjugate (see claims 1 and 32).


18.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

19.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either 

February 9, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644